                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

CRISTINA CRUZ,

      Plaintiff;
                                                              Case No.: ______________
vs.

UNUM LIFE INSURANCE
COMPANY OF AMERICA,

     Defendant.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       COMES NOW Plaintiff, Cristina Cruz (hereinafter “Plaintiff” or “Dr. Cruz”), by and

through her attorneys, and for her Complaint against Defendant, Unum Life Insurance Company

of America (hereinafter “Defendant” or “Unum”), states as follows:

                                 JURISDICTION AND VENUE

       1.      Jurisdiction of this case is based on the Employee Retirement Income Security Act

of 1974, as amended (“ERISA”); and in particular, without limitation, 29 U.S.C. §§ 1132(e)(1)

and 1132(f). Among other things, those provisions give District Courts the right to hear civil

actions brought to recover benefits and clarify rights under the terms of employee welfare benefit

plans; here, this consists of Vanderbilt Integrated Providers’ Long Term Disability Plan and

corresponding insurance policy (Policy No.: 401390) (hereinafter the “Plan” and the “Policy,”

respectively); which was (and is) underwritten, administered and/or managed by Unum for the

benefit of certain employees of Vanderbilt Integrated Providers, Vanderbilt University Medical

Center and/or affiliated entities (hereinafter “Vanderbilt”). In addition, this action may be brought

in this Court pursuant to 28 U.S.C. § 1331, which gives District Courts jurisdiction over actions




      Case 3:21-cv-00472 Document 1 Filed 06/17/21 Page 1 of 8 PageID #: 1
that arise under the laws of the United States (“federal question jurisdiction”).

       2.      The ERISA statute provides, at 29 U.S.C. § 1133, a mechanism for administrative

or internal appeal of benefit denials. These avenues of appeal, i.e., administrative remedies, have

now been exhausted by or on behalf of Plaintiff. See, Unum Claim No.: 17550352.

       3.      Venue is proper in the Middle District of Tennessee, pursuant to 29 U.S.C. §

1132(e)(2) and/or 28 U.S.C. § 1391.

                                     RELEVANT PARTIES

       4.      Dr. Cruz lives in Clarksville, Tennessee, and a substantial part of the events,

transactions, and occurrences material to her claim for disability took place with the Middle

District of Tennessee.

       5.      At all times relevant hereto, Dr. Cruz was an “employee” of Vanderbilt, that being

her “employer”; as those two terms are defined in 29 U.S.C. §§ 1002(5) and (6). However, due to

her established disability, she last worked at Vanderbilt on or about November 12, 2019.

       6.      At all times relevant hereto, Vanderbilt was the Plan Sponsor and Plan

Administrator for the Plan; it was also “plan sponsor,” “administrator,” and/or a “fiduciary” for

the Plan, as those terms are defined by 29 U.S.C. §§ 1002(16) and (21).

       7.      At all times relevant hereto, Defendant Unum was the underwriter, provider of

benefits, plan administrator, claims administrator, claims-review fiduciary, and/or claims fiduciary

for the Plan; alternatively, or in addition, Unum was an “administrator” and/or a “fiduciary” for

the Plan, as those terms are defined by 29 U.S.C. §§ 1002(16) and (21). Here, it is apparent on the

face of the record that Unum is both ultimate decision-maker (claims administrator, claims-review

fiduciary, claims fiduciary) and payer/funding source of any benefits, and thus it is alleged that

Unum has a financial conflict of interest/bias that may impact the standard of review used by the



                                                  2

      Case 3:21-cv-00472 Document 1 Filed 06/17/21 Page 2 of 8 PageID #: 2
Court.

         8.    At the times relevant hereto, Defendant Unum acted as agent for the Plan and for

Plan Sponsor/Plan Administrator Vanderbilt.

         9.    Under the Plan, Vanderbilt delegated or assigned to Defendant Unum the claims-

fiduciary and claims-administrator duties for the Plan and under the Policy; i.e., decision-making

on claims for benefits, decision-making on appeals of denied claims; plus (upon information and

belief) other administrative powers and duties for or under the Plan and the Policy.

         10.   At all times relevant hereto, the Plan constituted an “employee welfare benefit plan”

as defined by 29 U.S.C. § 1002(1); as an incident to her employment, Plaintiff was eligible and

covered under the Plan and thus qualifies as a “participant” as defined by 29 U.S.C. § 1002(7).

         11.   At all times relevant hereto, the Plan/Policy provided generally for payment of

disability benefits if Plaintiff became disabled and unable to work because of injury, illness,

sickness, and/or other covered medical condition as set forth under the Plan/Policy.

         12.   The Plan/Policy provides that the initial test for Disability is whether the insured is

“limited form performing the material and substantial duties of [her] regular occupation due to

[her] sickness or injury. . . . After 24 months of payments, the insured is considered disabled when

she is “unable to perform the duties of any gainful occupation for which [she is] reasonably fitted

by education, training or experience.”

                                   STATEMENT OF FACTS

         13.   Plaintiff realleges and reavers paragraphs 1 through 12 of the Complaint,

incorporating them by reference herein as if specifically restated.

         14.   Plaintiff is currently 57 years old, and her date of birth is in October, 1963.




                                                  3

         Case 3:21-cv-00472 Document 1 Filed 06/17/21 Page 3 of 8 PageID #: 3
       15.     Plaintiff worked for Vanderbilt as a pediatric physician, earning annual wages of

approximately $150,000.00.

       16.     Owing to her established medical disability, as stated, Dr. Cruz’s last day of work

was on or about November 12, 2019.

       17.     The medical conditions that form the basis for Plaintiff’s disability include, without

limitation, the following: neck and upper back pain, cervicalgia, benign paroxysmal positional

vertigo (“BPPV”), severe dizziness, balance issues, functional gait abnormality, and mobility

issues following a motor vehicle accident on November 12, 2019.

       18.     After she could no longer perform her work for Vanderbilt, and based on her

employment there, Dr. Cruz was eligible and applied for LTD benefits through Unum. LTD

benefits were awarded from approximately May 10, 2020 through October 23, 2020.

       19.     At that time, however, Unum decided to deny further benefits. The initial denial

letter was dated October 23, 2020.

       20.     Despite due appeal(s) by or on behalf of Plaintiff, Unum has continued to deny

LTD benefits. The final denial letter was dated May 13, 2021.

       21.     Any and all applicable insurance-policy premiums required for LTD coverage

under the Plan/Policy have been fully paid or otherwise satisfied.

       22.     Plaintiff has filed or caused to be filed any/all notice(s) and/or proof(s) of claim or

loss that were condition(s) precedent to recovering benefits under the Plan/Policy for the losses

claimed herein.

       23.     At all times relevant hereto, i.e., at all times for which monetary or other relief is

sought, Plaintiff was “Disabled” or suffering from “Disability” as those terms are defined under

the Plan/Policy; such that certain policy benefits are now due and overdue to be paid. That is, her



                                                 4

      Case 3:21-cv-00472 Document 1 Filed 06/17/21 Page 4 of 8 PageID #: 4
claim was and has continued to be amply supported by her treating medical providers, who have

confirmed her continuing inability to work.

         24.      Under any ERISA standard of review that may apply,1 the position taken by Unum

in denying this claim, viewed against the entire Administrative Record as properly constituted,

cannot withstand judicial scrutiny. The review, analysis, and decision by Unum were wrong, as

well as arbitrary and capricious, under the circumstances presented.

         25.      Further, Unum’s denial of benefits must be reversed to the extent that Plaintiff was

not afforded a reasonable opportunity for a full and fair review. See, 29 U.S.C. § 1133(2); 29

C.F.R. § 2560.503-1.

         26.      Plaintiff is entitled to past due LTD benefits, as well as any other companion

benefits that were provided under the Plan/Policy during the pertinent time frame. Further, she is

entitled to all future LTD benefits and companion benefits provided by the Plan/Policy, provided

that she otherwise continues to meet all applicable terms and conditions of same; this includes

LTD benefits once the pertinent definition of disability shifts to the “Any Occupation” definition.

         27.      Based on the facts summarized above and further proof that can be gleaned from

the record (Administrative Record), if not adduced through any discovery, Plaintiff has suffered a

loss of monies, if not other/additional damages; thus, she alleges the causes of action set forth

below.

                                            CAUSES OF ACTION

                                   COUNT I – ERISA/Statutory Claims

         28.      Plaintiff realleges and reavers paragraphs 1 through 27 of the Complaint,



1
 Plaintiff respectfully reserves all points and arguments regarding what will be the proper standard of review herein,
pursuant to Firestone v. Bruch, 489 U.S. 101 (1989), and its progeny.


                                                          5

       Case 3:21-cv-00472 Document 1 Filed 06/17/21 Page 5 of 8 PageID #: 5
incorporating them by reference herein as if specifically restated.

           29.     Based on the facts summarized above, Plaintiff makes claim under ERISA for the

reinstatement/award of all LTD and related benefits due; past, present and future; pursuant to the

Plan/Policy at issue. That is, this is an action by a plan participant seeking recovery of benefits,

and clarification/declaration of benefits, brought pursuant to 29 U.S.C. §§ 1001, et seq., in

particular 29 U.S.C. § 1132(a); as well as all pertinent implementing regulations and the federal

common law developed in the context of ERISA.

                                          PRAYER FOR RELIEF

           WHEREFORE, the Plaintiff prays for the following relief:

           A.      That the Court enter judgment in Plaintiff’s favor and against the Defendant;

declaring, determining, clarifying and ordering under ERISA (via 28 U.S.C. §§ 2201, 2202 and

Fed. R. Civ. P. 57, via injunction pursuant to Fed. R. Civ. P. 65, via specific performance, or

otherwise) that Defendant or its designee pay to Plaintiff any and all LTD benefits to which she

was entitled but is still owed; or, alternatively, a dollar amount equal to the contractual amount of

benefits to which Plaintiff was entitled but never paid; or, alternatively, assess concomitant

surcharge(s) under principles of equity;2 each together with interest; and all as recoverable

pursuant to the contractual terms of the Plan/Policy at issue, under ERISA law, and subject to the

proof;

           B.      That the Court enter judgment in Plaintiff’s favor and against the Defendant;

declaring, determining, clarifying and ordering under ERISA (via 28 U.S.C. §§ 2201, 2202 and

Fed. R. Civ. P. 57, via injunction pursuant to Fed. R. Civ. P. 65, via specific performance, or

otherwise) that Defendant pay to Plaintiff all LTD benefits to which she is or will be entitled in


2
    See, CIGNA Corp. v. Amara, 563 U.S. 421, 440-445 (2011).


                                                        6

         Case 3:21-cv-00472 Document 1 Filed 06/17/21 Page 6 of 8 PageID #: 6
the future pursuant to the contractual terms of the Plan/Policy at issue; subject to the proof and

policy application procedures, as required; and so long as she otherwise continues to meet all

applicable terms and conditions of the Plan/Policy; this includes LTD benefits once the pertinent

definition of disability shifts to the “Any Occupation” definition3;

         C.       That the Court award to Plaintiff her attorney’s fees and costs of action pursuant to

ERISA. See, 29 U.S.C. § 1132(g);

         D.       That the Plaintiff recover any and all other, different or additional damages,

expenses, costs and relief (legal, equitable, declaratory or remedial) to which she may be entitled

by virtue of the facts and cause(s) of action alleged above, consistent with the ERISA statute and

regulations, the federal common law developed in the context of ERISA, and the interests of equity

and justice; including without limitation any applicable or accrued cost-of-living adjustments

(“COLAs”); any provision for waiver of, continuation of payment of, or reimbursement of,

premiums on health and dental insurance; any provision for waiver of, continuation of payment

of, or reimbursement of, premiums on life insurance (life waiver of premium); and any provision

for continued payments/contributions to employer-sponsored pension or retirement plan(s)

[“Retirement Income Protection” (“RIP”)] (if and as any/all of those items may be provided under

the Plan/Policy in force); plus pre-judgment interest4 and post-judgment interest5 on all amounts

awarded or to be awarded;

         E.       That the Court order under ERISA (via 28 U.S.C. §§ 2201, 2202 and Fed. R. Civ.

P. 57, via injunction pursuant to Fed. R. Civ. P. 65, via specific performance, or otherwise) that

Defendant renders and provides a full and accurate accounting of all dollar figures and


3
  The definition of disability will shift to the "Any Occupation" definition on or about May 10, 2022.
4
  See, Curtis v. Hartford Life & Accident Ins. Co., 64 F. Supp. 3d 1198, 1224 (N.D. Ill. 2014) (presumption in favor
of prejudgment interest is specifically applicable in ERISA cases).
5
  See, 28 U.S.C. § 1961.

                                                          7

       Case 3:21-cv-00472 Document 1 Filed 06/17/21 Page 7 of 8 PageID #: 7
computations for Plaintiff’s LTD benefits to be paid; in sufficient detail so that Plaintiff may

ascertain that her benefits are paid in the proper amounts; and to include any putative offset

amounts that might reduce the amount of benefits otherwise paid;

       F.      That Plaintiff be awarded such additional or other relief as may be appropriate and

just; and

       G.      Plaintiff reserves the right, if appropriate, pursuant to Fed. R. Civ. P. 15 or

otherwise, to amend/supplement this lawsuit and the Prayer for Relief; this includes without

limitation amended/supplemental pleading based on relevant evidence from Plaintiff’s companion

claim for SSDI benefits (pending at this time); and/or to add any party-defendant(s) necessary to

afford complete relief to Plaintiff.

       Dated this 17th day of June, 2021.



                                             Respectfully Submitted,

                                             CODY ALLISON & ASSOCIATES, PLLC

                                             /s/ K. Cody Allison
                                             K. Cody Allison, BPR No. 20623
                                             Samuel D. Payne, BPR No. 19211
                                             Lauren W. Travis, BPR No. 32473
                                             Parkway Towers
                                             404 James Robertson Pkwy, Ste. #1623
                                             Nashville, Tennessee 37219
                                             Phone: (615) 234-6000
                                             Fax: (615) 727-0175
                                             cody@codyallison.com
                                             sam@codyallison.com
                                             lauren@codyallison.com




                                                8

      Case 3:21-cv-00472 Document 1 Filed 06/17/21 Page 8 of 8 PageID #: 8
